             Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 1 of 12



                                                              HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     BROOKS SPORTS, INC., a Washington
10   corporation,                                          CASE NO. 2:20-cv-1491 RSM
11                                 Plaintiff,
                                                           STIPULATED PROTECTIVE ORDER
12   v.
13   SPARC Group, LLC, a Delaware limited
     liability company, AUTHENTIC BRANDS
14   GROUP, LLC, a Delaware limited liability
     company, BB IPCO, LLC, a Delaware limited
15   liability company, BB OPCO LLC, a Delaware
     limited liability company,
16

17                                 Defendants.

18
     1.     PURPOSES AND LIMITATIONS
19
            Discovery in this action is likely to involve production of confidential, proprietary, or private
20
     information for which special protection may be warranted. Accordingly, the parties hereby stipulate
21
     to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge
22
     that this agreement is consistent with LCR 26(c). It does not confer blanket protection on all
23
     disclosures or responses to discovery, the protection it affords from public disclosure and use
24
     extends only to the limited information or items that are entitled to “Confidential” or “Attorney’s
25

26

     STIPULATED PROTECTIVE ORDER - 1                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 2 of 12




 1   Eyes Only” treatment under the applicable legal principles, and it does not presumptively entitle

 2   parties to file “Confidential” or “Attorney’s Eyes Only” information under seal.

 3   2.     “CONFIDENTIAL” AND “ATTORNEY’S EYES ONLY” MATERIAL

 4          “Confidential” material shall include non-public information concerning or containing

 5   business operations and business plans, research and development, sales and marketing, personal

 6   identifying or financial information, a party or non-party’s trade secrets or intellectual property,

 7   manufacturing processes or partners, product specifications or plans, distribution processes or

 8   partners, technical and development information, or other proprietary or confidential business,

 9   commercial, or financial information of commercial value, the disclosure of which is likely to cause

10   competitive harm, or the disclosure of which would contravene an obligation of confidentiality to a

11   third person or to a court (“Third-Party Materials”).

12          “Attorney’s Eyes Only” material shall include proprietary business and financial information

13   and trade secrets that are more sensitive or strategic than confidential material, the disclosure of

14   which is likely to cause significant competitive harm. Third-Party Materials are not automatically

15   entitled to “Attorney’s Eyes Only” protection. However, nothing precludes “Attorney’s Eyes Only”

16   protection for Third-Party Materials if the standard set forth in this paragraph is satisfied.

17   3.     SCOPE

18          The protections conferred by this agreement shall govern all hardcopy and electronic

19   materials.

20          The protections conferred by this agreement cover not only “Confidential” and “Attorney’s

21   Eyes Only” material (as defined above), but also (1) any information copied or extracted from

22   “Confidential” and “Attorney’s Eyes Only” material; (2) all copies, excerpts, summaries, or

23   compilations of “Confidential” and “Attorney’s Eyes Only” material; and (3) any testimony,

24   conversations, or presentations by parties or their counsel that might reveal “Confidential” and

25   “Attorney’s Eyes Only” material.

26

     STIPULATED PROTECTIVE ORDER - 2                                        SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                                315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 3 of 12




 1          However, the protections conferred by this agreement do not cover information that is in the

 2   public domain or becomes part of the public domain through trial or otherwise.

 3          This Order is binding upon all parties and their counsel in this proceeding, upon all

 4   signatories to Exhibit A, and upon (as applicable) their respective corporate parents, subsidiaries,

 5   and affiliates, including their successors, and their respective attorneys, principals, experts,

 6   consultants, representatives, directors, officers, and employees.

 7          Third parties who are obligated to produce material in this action and who so elect may avail

 8   themselves of, and agree to be bound by, the terms and conditions of this Order.

 9          The entry of this order does not preclude any party from seeking a further order of this Court,

10   including modifications of this Order, or from objecting to discovery that the party believes to be

11   improper.

12          Nothing herein shall be construed as an admission or concession by any party that designated

13   “Confidential” or “Attorney’s Eyes Only” materials, or any document or information derived from

14   those materials, constitutes material, relevant, or admissible evidence in this matter.

15   4.     ACCESS TO AND USE OF “CONFIDENTIAL” AND “ATTORNEY’S EYES ONLY”

16   MATERIAL

17          4.1     Basic Principles. A receiving party may use “Confidential” and “Attorney’s Eyes

18   Only” material that is disclosed or produced by another party or by a non-party in connection with

19   this case only for prosecuting, defending, or attempting to settle this litigation, and not for any

20   business, marketing, research-and-development, competitive, or other non-litigation purposes.

21   “Confidential” and “Attorney’s Eyes Only” material may be disclosed only to the categories of

22   persons and under the conditions described in this agreement. This Order shall not bar any counsel

23   from rendering legal advice to such attorney’s client that is based in part on the attorney’s analysis

24   or evaluation of materials designated as “Confidential” or “Attorney’s Eyes Only” that are produced

25   or exchanged, provided, however, that in rendering such advice and otherwise communicating with

26   their client, the attorney shall not disclose the substance of any materials designated as

     STIPULATED PROTECTIVE ORDER - 3                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 4 of 12




 1   “Confidential” or “Attorney’s Eyes Only” contrary to the terms of this order. “Confidential” and

 2   “Attorney’s Eyes Only” material must be stored and maintained by a receiving party at a location

 3   and in a secure manner that ensures that access is limited to the persons authorized under this

 4   agreement.

 5          4.2     Disclosure of “CONFIDENTIAL” or “ATTORNEY’S EYES ONLY” Information

 6   or Items. Unless otherwise ordered by the court or permitted in writing by the designating party, a

 7   receiving party may disclose any material designated “Confidential” only to:

 8                  (a)     the receiving party’s counsel of record in this action, as well as employees of

 9   counsel to whom it is reasonably necessary to disclose the information for this litigation;

10                  (b)     the receiving party’s in-house counsel and their legal support staff;

11                  (c)     the officers, directors, and employees of the receiving party to whom

12   disclosure is reasonably necessary for this litigation;

13                  (d)     experts and consultants to whom disclosure is reasonably necessary for this

14   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                  (e)     the court, court personnel, and court reporters and their staff;

16                  (f)     copy or imaging services retained by counsel to assist in the duplication of

17   “Confidential” material, provided that counsel for the party retaining the copy or imaging service

18   instructs the service not to disclose any “Confidential” material to third parties and to immediately

19   return all originals and copies of the same;

20                  (g)     during their depositions, witnesses in the action to whom disclosure is

21   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

22   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

23   transcribed deposition testimony or exhibits to depositions that reveal “Confidential” or “Attorney’s

24   Eyes Only” material must be separately bound by the court reporter and may not be disclosed to

25   anyone except as permitted under this agreement;

26

     STIPULATED PROTECTIVE ORDER - 4                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 5 of 12




 1                    (h)   the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3           4.2.1. With respect to material designated “Attorney’s Eyes Only,” absent an order from

 4   the court or the agreement of the designating party, a receiving party may disclose such material

 5   only to those persons in categories (a), (d), (e), (f), (g) and (h). In addition, material designated

 6   “Attorney’s Eyes Only” may be disclosed to two designated persons from category (b) for each

 7   party provided that each person has signed the “Acknowledgement and Agreement to Be Bound”

 8   (Exhibit A). To the extent necessary for any discussions between the parties’ business principals,

 9   the parties shall work in good faith to re-designate certain “Attorney’s Eyes Only” information as

10   “Confidential.”

11           4.3      Filing “Confidential” and “Attorney’s Eyes Only” Material. Before filing

12   “Confidential” or “Attorney’s Eyes Only” material or discussing or referencing such material in

13   court filings, the filing party shall confer with the designating party, in accordance with Local Civil

14   Rule 5(g)(3)(A), to determine whether the designating party will remove the designation, whether

15   the document can be redacted, or whether a motion to seal or stipulation and proposed order is

16   warranted. During the meet and confer process, the designating party must identify the basis for

17   sealing the specific confidential information at issue, and the filing party shall include this basis in

18   its motion to seal, along with any objection to sealing the information at issue. Local Civil Rule

19   5(g) sets forth the procedures that must be followed and the standards that will be applied when a

20   party seeks permission from the court to file material under seal. A party who seeks to maintain the

21   confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even

22   if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in the

23   motion to seal being denied, in accordance with the strong presumption of public access to the

24   Court’s files.

25

26

     STIPULATED PROTECTIVE ORDER - 5                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                                315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 6 of 12




 1   5.     DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party or

 3   non-party that designates information or items for protection under this agreement must take care to

 4   limit any such designation to specific material that qualifies under the appropriate standards. The

 5   designating party must designate for protection only those parts of material, documents, items, or

 6   oral or written communications that qualify, so that other portions of the material, documents, items,

 7   or communications for which protection is not warranted are not swept unjustifiably within the

 8   ambit of this agreement.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

10   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

11   encumber or delay the case development process or to impose unnecessary expenses and burdens

12   on other parties) expose the designating party to sanctions.

13          If it comes to a designating party’s attention that information or items that it designated for

14   protection do not qualify for protection, the designating party must promptly notify all other parties

15   that it is withdrawing the mistaken designation.

16          5.2     Manner and Timing of Designations. Except as otherwise provided in this agreement

17   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

18   disclosure or discovery material that qualifies for protection under this agreement must be clearly

19   so designated before or when the material is disclosed or produced.

20                  (a)     Information in documentary form: (e.g., paper or electronic documents and

21   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22   the designating party must affix the word “Confidential” or the phrase “Attorney’s Eyes Only” to

23   each page that contains “Confidential” or “Attorney’s Eyes Only” material. If only a portion or

24   portions of the material on a page qualifies for protection, the producing party also must clearly

25   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

26

     STIPULATED PROTECTIVE ORDER - 6                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 7 of 12




 1                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties and

 2   any participating non-parties must identify on the record, during the deposition or other pretrial

 3   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 4   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 5   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 6   exhibits thereto, as “Confidential” or “Attorney’s Eyes Only.” If a party or non-party desires to

 7   protect “Confidential” or “Attorney’s Eyes Only” information at trial, the issue should be addressed

 8   during the pre-trial conference.

 9                  (c)     Other tangible items: the producing party must affix in a prominent place on

10   the exterior of the container or containers in which the information or item is stored the word

11   “Confidential” or the phrase “Attorney’s Eyes Only,” as appropriate. If only a portion or portions

12   of the information or item warrant protection, the producing party, to the extent practicable, shall

13   identify the protected portion(s).

14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15   designate qualified information or items does not, standing alone, waive the designating party’s

16   right to secure protection under this agreement for such material. Upon timely correction of a

17   designation, the receiving party must make reasonable efforts to ensure that the material is treated

18   in accordance with the provisions of this agreement.

19   6.     CHALLENGING            “CONFIDENTIAL”           OR     “ATTORNEY’S            EYES         ONLY”

20   DESIGNATIONS

21          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

25   challenge a confidentiality designation by electing not to mount a challenge promptly after the

26   original designation is disclosed.

     STIPULATED PROTECTIVE ORDER - 7                                      SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 8 of 12




 1          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 2   regarding “Confidential” or “Attorney’s Eyes Only” designations without court involvement. Any

 3   motion regarding confidential designations or for a protective order must include a certification, in

 4   the motion or in a declaration or affidavit, that the movant has engaged in a good faith meet and

 5   confer conference with other affected parties in an effort to resolve the dispute without court action.

 6   The certification must list the date, manner, and participants to the conference. A good faith effort

 7   to confer requires a face-to-face meeting or a telephone conference.

 8          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 9   intervention, the designating party may file and serve a motion to retain confidentiality under Local

10   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion

11   in any such motion shall be on the designating party. Frivolous challenges, and those made for an

12   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

13   expose the challenging party to sanctions. All parties shall continue to maintain the material in

14   question as “Confidential” or “Attorney’s Eyes Only” until the court rules on the challenge.

15   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

16   LITIGATION

17          If a party is served with a subpoena or a court order issued in other litigation that compels

18   disclosure of any information or items designated in this action as “Confidential” or “Attorney’s

19   Eyes Only” that party must:

20                  (a)     promptly notify the designating party in writing and include a copy of the

21   subpoena or court order;

22                  (b)     promptly notify in writing the party who caused the subpoena or order to

23   issue in the other litigation that some or all of the material covered by the subpoena or order is

24   subject to this agreement. Such notification shall include a copy of this agreement; and

25                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

26   the designating party whose confidential material may be affected.

     STIPULATED PROTECTIVE ORDER - 8                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 9 of 12




 1          Upon receipt of notice, the designating party may, in its sole discretion and at its own cost,

 2   move to quash or limit the subpoena or court order, otherwise oppose the disclosure of the

 3   “Confidential” or “Attorney’s Eyes Only” material, to the fullest extent available under law, by the

 4   person or entity issuing the subpoena or order. The party who received the subpoena or court order

 5   shall not oppose or otherwise interfere with the designating party’s effort to quash, or limit the

 6   subpoena or order.

 7   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 8          If a receiving party learns that, by inadvertence or otherwise, it has disclosed “Confidential,”

 9   or “Attorney’s Eyes Only” material to any person or in any circumstance not authorized under this

10   agreement, the receiving party must immediately (a) notify in writing the designating party of the

11   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected

12   material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

13   terms of this agreement, and (d) request that such person or persons execute the “Acknowledgment

14   and Agreement to Be Bound” that is attached hereto as Exhibit A.

15   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

16   MATERIAL

17          When a producing party gives notice to receiving parties that certain inadvertently produced

18   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

19   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

20   modify whatever procedure may be established in an e-discovery order or agreement that provides

21   for production without prior privilege review. The parties agree to the entry of a non-waiver order

22   under Fed. R. Evid. 502(d) as set forth herein.

23   10.    NON TERMINATION AND RETURN OF DOCUMENTS

24          Within 60 days after the termination of this action, including all appeals, each receiving party

25   must return all “Confidential” or “Attorney’s Eyes Only” material to the producing party, including

26

     STIPULATED PROTECTIVE ORDER - 9                                        SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                                315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
             Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 10 of 12




 1   all copies, extracts and summaries thereof. Alternatively, the parties may agree upon appropriate

 2   methods of destruction.

 3          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 4   documents filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition

 5   and trial exhibits, expert reports, attorney work product, and consultant and expert work product,

 6   even if such materials contain “Confidential” or “Attorney’s Eyes Only” material.

 7          The confidentiality obligations imposed by this agreement shall remain in effect until a

 8   designating party agrees otherwise in writing or a court orders otherwise.

 9

10                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11
      SUMMIT LAW GROUP, PLLC                              LANE POWELL PC
12

13    By s/ Diana Siri Breaux                             By s/ Tiffany Connors (with consent)
          Diana Siri Breaux, WSBA #46112                     Tiffany Connors, WSBA No. 41740
14        Hathaway Burden, WSBA #52970                       Joseph Adamson, WSBA No. 54752
          315 Fifth Avenue S., Suite 1000                    1420 Fifth Avenue, Suite 4200
15        Seattle, WA 98104                                  Seattle, WA 98111
          dianab@summitlaw.com                               connorst@lanepowell.com
16        hathawayb@summitlaw.com                            adamsonj@lanepowell.com
          Attorneys for Plaintiff                            Attorneys for Defendants
17

18    PATTERSON BELKNAP WEBB &                            HODGSON RUSS LLP
      TYLER, LLP
19
        By s/Aron Fischer (with consent)                  By s/ Robert J. Fluskey (with consent)
20        Geoffrey Potter (Admitted pro hac vice)            Robert J. Fluskey (Admitted Pro Hac Vice)
          Aron Fischer (Admitted pro hac vice)               140 Pearl Street, Suite 100
21        Lachlan Campbell-Verduyn (Admitted pro             Buffalo, NY 14202
          hac vice)                                          rfluskey@hodgsonruss.com
22        1133 Avenue of the Americas
          New York, NY 10036                                  -And-
23        gpotter@pbwt.com
          afischer@pbwt.com                                   Neil B. Friedman (Admitted Pro Hac Vice)
24        lcampbellverduyn@pbwt.com                           25 Main Street, Suite 605
          Attorneys for Plaintiff                             Hackensack, NJ 07601
25                                                            nfriedman@hodgsonruss.com
                                                              Attorneys for Defendants
26

     STIPULATED PROTECTIVE ORDER - 10                                     SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
             Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 11 of 12




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5   documents, including the attorney-client privilege, attorney work-product protection, or any other

 6   privilege or protection recognized by law.

 7

 8          DATED this 2nd day of August, 2021.
 9

10

11

12
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 11                                   SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                            315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                           SEATTLE, WASHINGTON 98104-2682
                                                                                Telephone: (206) 676-7000
                                                                                   Fax: (206) 676-7001
               Case 2:20-cv-01491-RSM Document 61 Filed 08/02/21 Page 12 of 12




 1                                                   EXHIBIT

 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I,    ____________________________________             [print   or   type      full    name],         of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued

 6   by the United States District Court for the Western District of Washington on [date] in the case of

 7   ________________ [insert formal name of the case and the number and initials assigned to it

 8   by the court]. I agree to comply with and to be bound by all the terms of this Stipulated Protective

 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

11   information or item that is subject to this Stipulated Protective Order to any person or entity except

12   in strict compliance with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the Western

14   District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order,

15   even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24
     4847-6558-0266, v. 1
25

26

     STIPULATED PROTECTIVE ORDER - 12                                         SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-1491 RSM                                                 315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                                SEATTLE, WASHINGTON 98104-2682
                                                                                     Telephone: (206) 676-7000
                                                                                        Fax: (206) 676-7001
